Citation Nr: 9923293	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether a timely substantive appeal was filed with respect to 
the issue of entitlement to an increased (compensable) 
evaluation for chronic cholecystitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.  

This appeal arose from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to an increased (compensable) evaluation for 
chronic cholecystitis.  The RO denied entitlement to service 
connection for gastroesophageal reflux disorder (GERD), 
esophagitis, esophageal stricture, gastric erosion, hiatal 
hernia, and ulcers; and an increased (compensable) evaluation 
for chronic cholecystitis.

In July 1998 the Board of Veterans' Appeals (Board) 
determined that the claims of entitlement to service 
connection for GERD, esophagitis, esophageal stricture, 
gastric erosion, hiatal hernia, and ulcers were not well 
grounded.  The Board also found that a timely notice of 
disagreement (NOD) was filed but that a statement of the case 
(SOC) had not been issued with respect to the issue of 
entitlement to an increased (compensable) evaluation for  
chronic cholecystitis.  The Board remanded the case and 
directed the RO to issue an SOC.  

The case has been returned to the Board for appellate review.  


FINDING OF FACT

The veteran did not complete a substantive appeal on the 
issue of entitlement to an increased (compensable) evaluation 
for chronic cholecystitis within 60 days of the October 15, 
1998 SOC.  


CONCLUSION OF LAW

The Board does not have jurisdiction to issue a decision, as 
an appeal has not been properly completed.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In August 1995 the RO issued a rating action wherein the 
veteran's claim for entitlement to an increased (compensable) 
evaluation for chronic cholecystitis was denied.  The veteran 
was notified of this rating action by letter dated August 28, 
1995.  

In May 1996 the veteran submitted a document that could be 
construed as an NOD with the decision not to award a 
compensable evaluation.  

The Board noted in its remand of July 1998 that an SOC was 
not provided on the issue of entitlement to an increased 
evaluation for cholecystitis.  The Board asked the RO to 
provide an SOC and provide the requisite time for a reply.  

The RO issued an SOC as directed on October 15, 1998.  

In June and August of 1999 the veteran's representative 
submitted written statements in the nature of briefs listing 
the issue on appeal as entitlement to an increased evaluation 
for cholecystitis.  


Criteria

Appellate review will be initiated by an NOD and completed by 
a substantive appeal after an SOC is furnished.  38 U.S.C.A. 
§ 7105;  38 C.F.R. § 20.200.  The veteran or his 
representative must file an NOD from a determination of the 
agency of original jurisdiction (AOJ) within one year of the 
date of notification of that determination.  A Substantive 
Appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant, or within the remainder 
of the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302.  

In Bernard v. Brown, 4 Vet. App. 382 at 391 (1993) the United 
States Court of Appeals for Veterans Claims (Court) held that 
"the Board's jurisdiction is limited to deciding questions in 
'appeals' of 'a matter which under section [511(a)] of this 
title is subject to decision by the Secretary' and which has 
been the subject of a decision by an AOJ."  In so holding, 
the Court noted that section 7105 of title 38, U.S. Code, 
establishes "very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO. . . before a 
claimant may secure 'appellate review' by the BVA".  Bernard 
at 390.  

An appeal shall be returned to the Board only if perfected 
through filing of a timely substantive appeal.  Smallwood v. 
Brown, 10 Vet. App. 93 (1997).

Jurisdiction of the Board exclusively extends over appeals 
involving benefits under the laws administered by the 
Department of Veterans Affairs.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101(a) (1998).  An appeal consists of a 
timely filed notice of disagreement in writing, and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (198).

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one year period from the date of the 
notification of the rating action, whichever period ends 
later.  38 U.S.C.A. § 7105;  38 C.F.R. § 20.302(b).

The Court has held that if there is a failure to comply with 
the law or regulations, it is incumbent upon the Board to 
reject the application for review on appeal.  38 U.S.C.A. §§ 
7105, 7108; Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).

Analysis

According to 38 C.F.R. § 20.302, an appeal would have to be 
completed within a year of the date of notification of the 
August 1995 rating action (August 28, 1995) or within 60 days 
of the date of the SOC, whichever is later.  In this case, 60 
days from the October 15, 1998 SOC would be the later.  
Therefore, for the Board to have jurisdiction to issue a 
decision, a substantive appeal would have to have been 
received within 60 days of that date.  Unfortunately, no 
timely substantive appeal was received.  

Without a timely filed substantive appeal, the Board has no 
jurisdiction to adjudicate the veteran's claim for 
entitlement to an increased (compensable) evaluation for 
chronic cholecystitis.  Therefore the appeal must be 
dismissed.  


ORDER

The veteran not having timely filed a substantive appeal with 
respect to the issue of entitlement to an increased 
(compensable) evaluation for chronic cholecystitis, the 
appeal is dismissed.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

